Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 10/27/2021.


Allowable Subject Matter


2.	Claims 1-6, 8-16, and 18-22 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 10/27/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1-6, 8-16, and 18-22 are not alluded to in the combined art of Phillips and SO. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Phillips and SO does not teach or suggest " encrypting, by the secure enclave, the unencrypted hosted commands for each of the at least one request by utilizing a respective hosted communication security (COMSEC) variety for the hosted user associated with the request to produce encrypted hosted commands; ncrypting, by a SOC operation portion of the host SOC, unencrypted host commands utilizing a host COMSEC variety to produce encrypted host commands; transmitting, by the host SOC, the encrypted host commands and the encrypted hosted commands to a vehicle; decrypting, by a host communication security module on the vehicle, the encrypted host commands by utilizing the host COMSEC variety to produce the unencrypted host commands; decrypting, by a respective hosted communication security module on the vehicle for each of the at least one hosted user, the encrypted hosted commands for each of the at least LAWOFFICESOF one hosted user by utilizing the respective hosted COMSEC variety to produce the HAYNES AND BOONE, LLr 600 Ant7Blvd unencrypted hosted commands; Page 2 of 13Appln. No.: 16/664,693reconfiguring a host/hosted payload on the vehicle according to the unencrypted host commands and the unencrypted hosted commands; generating, by the host/hosted payload, unencrypted host telemetry and unencrypted hosted telemetry; [[and]] encrypting, by the host communication security module, the unencrypted host telemetry by utilizing the host COMSEC variety to produce encrypted host telemetry; encrypting, by the respective hosted communication security module for each of the at least one hosted user, the unencrypted hosted telemetry for each of the at least one hosted user by utilizing the respective hosted COMSEC variety to produce encrypted hosted telemetry; transmitting, by the vehicle, the encrypted host telemetry and the encrypted hosted telemetry to the host SOCi decrypting, by the SOC operation portion, the encrypted host telemetry by utilizing the host COMSEC variety to produce the unencrypted host telemetry; and decrypting, by the secure enclave, the encrypted hosted telemetry for each of the at least one hosted user by utilizing the respective hosted COMSEC variety to produce the unencrypted hosted telemetry" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Phillips and SO. So, all the dependent claims are allowable by virtue of their 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1-6, 8-16, and 18-22 are patentable.
7.	Claims 7, 17 are cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436